Citation Nr: 0317382	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1972 to February 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The veteran's appeal originally included the issues of 
entitlement to service connection for a skin disorder, and 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
disability due to a circumcision.  The Board notes that a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
During a July 2000 videoconference hearing before a Veteran's 
Law Judge (then Member of the Board), the veteran testified 
that he wanted to withdraw the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
disability due to a circumcision from appellate review.  The 
Board finds that this constitutes the requisite "writing" to 
withdraw this issue.  See 38 C.F.R. § 20.204(b).  
Consequently, entitlement to service connection for a skin 
disorder is the only issue currently before the Board for 
review.  Accordingly, the Board will limit its consideration 
to this issue.  

As previously noted, the veteran appeared before a Veteran's 
Law Judge in July 2000.  That person is no longer employed by 
the Board.  The veteran was advised of his right to another 
hearing before another Veterans Law Judge.  In July 2003, 
veteran declined an additional hearing.  

In December 2000, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  




REMAND

In August 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of the 
report of a January 2003 VA examination.  The record reflects 
that the veteran was afforded the opportunity to review the 
addition to the record pursuant to 38 C.F.R. § 20.903(b) 
(2002) which was sent to him by the Board in April 2003.  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the while the veteran was provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development action, he has not been 
provided the option of having the evidence initially 
considered by the RO, and thus has not waived his right to 
have the newly acquired additional evidence considered 
initially by the RO.  In addition, upon review of the 
evidence acquired, the Board finds that the examination 
report does not adequately address the questions posed by the 
Board in its development action.  The Board further notes 
that an October 2001 VA examination report obtained as a 
result of the Boards December 2000 remand did not comply with 
the directives of the Board's remand.  A remand of the case 
is therefore required to comply with DAV, and with Stegall v. 
West, 11 Vet. App. 268 (1998).  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature and etiology of any 
current skin disorder.  All indicated 
studies must be conducted.  After the 
examination and review of the evidence in 
the claims folder, including service, and 
VA medical records, the physician should 
express opinions as to the following:

(a) What is the correct diagnostic 
classification of any current skin 
disorder found?

(b) What is the etiology of any skin 
disorder found?  Indicate whether it is 
at least as likely as not that any 
current skin disability is related to the 
veteran's military service or any 
incident therein.   

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided. 
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




